Citation Nr: 1711776	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  07-32 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for left ankle sprain status post left ankle injury, prior to December 15, 2011.

2. Entitlement to a disability rating in excess of 20 percent for left ankle sprain status post left ankle injury from December 15, 2011 forward. 

3. Entitlement to a disability rating in excess of 10 percent for right ankle sprain status post right ankle injury, prior to December 15, 2011.

4. Entitlement to a disability rating in excess of 20 percent for right ankle sprain status post right ankle injury from December 15, 2011 forward. 

5. Entitlement to a compensable disability rating for right foot sprain of the mid-foot and calcaneal spur prior to October 15, 2012.

6. Entitlement to a disability rating in excess of 10 percent for right foot sprain of the mid-foot and calcaneal spur from October 15, 2012 forward. 

7. Entitlement to a compensable disability rating for left foot sprain of the mid-foot and calcaneal spur prior to October 15, 2012. 

8. Entitlement to a disability rating in excess of 10 percent for left foot sprain of the mid-foot and calcaneal spur from October 15, 2012 forward. 

9. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1982.

This matter is before the Board of Veteran's Appeals (Board) on appeal from a June 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

As a result of an August 2013 extraschedular evaluation the RO granted an increased rating of 20 percent for the Veteran's left ankle sprain status post left ankle injury and an increased rating of 20 percent for his right ankle sprain status post right ankle injury with degenerative joint disease (DJD) in a December 2015 rating decision, effective December 15, 2011.  Additionally, the RO granted an increased rating of 10 percent for the Veteran's residual right foot sprain with degenerative joint disease (DJD) of the right mid-foot and calcaneal spur and 10 percent for his residual left foot sprain status post injury in a December 2015 rating decision, effective October 15, 2012.  The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claims are still in controversy and on appeal. Id.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. Prior to December 15, 2011, the Veteran's left ankle sprain status post left ankle injury was manifested by complaints of pain, weakness and instability with a marked amount of limitation of motion. 

2. The Veteran's left ankle sprain status post left ankle injury was manifested by complaints of pain, weakness and instability and a no more than marked amount of limitation of motion throughout the entire period.

3. Prior to December 15, 2011, the Veteran's right ankle sprain status post right ankle injury was manifested by complaints of pain, weakness and instability and a marked amount of limitation of motion.

4. The Veteran's right ankle sprain status post right ankle injury was manifested by complaints of pain, weakness and instability and no more than marked amount of limitation of motion throughout the entire period. 

5. Prior to October 15, 2012, the Veteran's right foot sprain of mid-foot and calcaneal spur was manifested by complaints of pain on standing, walking and squatting and is classified by no more than a moderate impairment of the right foot.

6. For the period on appeal the Veteran's right foot sprain of the mid-foot and calcaneal spur was manifested by complaints of pain on standing, walking and squatting and is classified by no more than a moderate impairment of the right foot. 

7. Prior to October 15, 2012, the Veteran's left foot sprain of the mid-foot and calcaneal spur was manifested by complaints of pain with standing and squatting and is classified by no more than a moderate impairment of the left foot.

8. For the period on appeal the Veteran's left foot sprain of the mid-foot and calcaneal spur was manifested by complaints of pain with standing and squatting and is classified by no more than a moderate impairment of the left foot. 

9. The Veteran is unable to obtain and maintain substantially gainful employment due to his service-connected disabilities when considering his education, special training and employment history. 


CONCLUSIONS OF LAW

1. Prior to December 15, 2011, the left ankle sprain status post left ankle injury was 20 percent disabling. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2016).

2. The criteria for a rating in excess of 20 percent for left ankle sprain status post left ankle injury have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2016).

3. Prior to December 15, 2011, the right ankle sprain status post right ankle injury was 20 percent disabling. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2016).

4. The criteria for a rating in excess of 20 percent, for right ankle sprain status post right ankle injury, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2016).

5. Prior to October 15, 2012, the right foot sprain of the mid-foot and calcaneal spur was 10 percent disabling. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2016).

6. The criteria for a rating in excess of 10 percent for the right foot sprain of the mid-foot and calcaneal spur, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2016).

7. Prior to October 15, 2012, the left foot sprain of the mid-foot and calcaneal spur was 10 percent disabling. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2016).

8. The criteria for a rating in excess of 10 percent for left foot sprain of the mid-foot and calcaneal spur, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2016).

9. The criteria for TDIU have been met. 38 U.S.C.A. §§ 1155, 5107; (West 2014) 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.3 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In January 2004 prior to the June 2005 rating decision, the RO notified the Veteran of the evidence needed to substantiate the claims for increased ratings for his bilateral ankle and foot disabilities. This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

In this case, the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service treatment records (STRs) with the claims file. In addition, the RO associated the Veteran's VA, identified private treatment records and Social Security Administration (SSA) records with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations as to his ankles and feet in August 2004, April 2005, August 2006, September 2008, December 2011, October 2012 and February 2016. The examinations were adequate because the examiners considered and addressed the Veteran's contentions, and conducted thorough medical examinations of the Veteran. Based on the foregoing, the Board finds the examination reports and opinions to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's increased rating claims. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Compliance with Prior Remands

Previously, the case was most recently before the Board in September 2011. On remand the AOJ was directed to obtain additional treatment records, refer the case for extraschedular consideration and provide the Veteran with VA examinations to determine the current severity of his service-connected ankle and foot disabilities.  Correspondence was sent to the Veteran in October 2011 and again in February 2012 requesting he identify and authorize for release any outstanding private treatment and employment records relating to his ankle and foot disabilities. See October 2011 VA correspondence. VA treatment records from September 2008 to February 2016 have been associated with the claims file. SSA records have also been associated with the claims file. Additional private treatment records identified or provided by the Veteran have been associated with the claims file. The case was referred to Compensation and Pension Service for extraschedular consideration in June 2013. An August 2013 decision from Compensation and Pension Service has been associated with the claims file. The Veteran was provided with VA examinations in February 2016, addressing the current severity of his service-connected bilateral ankle and foot disabilities. As such, the Board finds that there has been substantial compliance with prior remands. 

III. Schedular Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged. Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). Here, the applicability of staged ratings will be discussed, as the claims for bilateral ankle and foot disabilities have previously been addressed as staged ratings. 

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3 (2016). A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

IV. Analysis

A. Left & Right Ankle Sprains from November 21, 2003 Forward

The Veteran contends he is entitled to a rating in excess of 10 percent for his service-connected left ankle sprain status post left ankle injury and a rating in excess of 10 percent for his right ankle sprain status post right ankle injury prior to December 15, 2011, and a rating in excess of 20 percent from December 15, 2011 forward, for his left ankle sprain and 20 percent for his right ankle sprain.

Prior to December 15, 2011, the Veteran's left and right ankle disability was rated at 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5271, for his right ankle disability and at 10 percent under the same Diagnostic Code for his left ankle disability. As a result of an August 2013 extraschedular evaluation the Veteran's left and right ankle disability were assigned an additional 10 percent evaluation for each ankle due to evidence of instability. The RO implemented this increased evaluation in a December 2015 rating decision. The analysis of the Veteran's right and left ankle sprains status post right and left ankle injuries will be discussed together for the sake of brevity. Here, the Board finds that a 20 percent rating for the left ankle sprain and a 20 percent rating for the right ankle sprain is warranted for the entire period on appeal. As such a 20 percent rating for left ankle sprain is granted prior to December 15, 2011. In addition, a 20 percent rating for right ankle sprain is granted prior to December 15, 2011. The Board finds that based on the evidence of record, the preponderance of the evidence is against finding a rating in excess of 20 percent for the Veteran's left ankle sprain and a rating in excess of 20 percent for his right ankle sprain is warranted. 

Under Diagnostic Code 5271, a 10 percent rating contemplates moderate limitation of motion. In order to warrant a higher, 20 percent rating, marked limitation of motion is required. Normal ankle motion is measured from 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion. 3 8 C.F.R. § 4.71a, Plate II.

The Board notes that the words "moderate" and "marked" are not defined in the VA Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." See 38 C.F.R. § 4.6.

The Board notes that a 20 percent rating is the maximum available under Diagnostic Code 5271. As no higher schedular rating is available, an increased schedular rating is not warranted. AB v. Brown, 6 Vet. App. 35, 38 (1993); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria. DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016).

Based on the evidence of record, the Board finds that the preponderance of the evidence warrants finding a 20 percent rating prior to December 15, 2011, as to the Veteran's right and left ankle disabilities, but no higher. At different times during the appeal the Veteran has stated his left and right ankle disabilities are manifested by pain, difficulty standing and walking for long periods of time, and difficulty running, jumping, squatting, and instability resulting in falls. The Veteran is competent to testify to such lay observable symptomatology, and there is no evidence that these statements are not credible. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). As such, these statements are entitled to probative value as to the severity of his left and right ankle disabilities during the appeal.

The Veteran was provided with a VA examination in August 2004. The Veteran reported bilateral ankle pain which prohibited prolonged standing, precluded running, jumping, and climbing. See August 2004 VA examination. The Veteran reported his ankle pain interfered with his job, because he was frequently sitting down. The Veteran reported flare-ups occured as a result of prolonged standing, and when attempting heavy impact activities. The Veteran reported bilateral ankle pain as 7/10. Examination of both ankles noted no redness, swelling, tenderness or increases in local heat. Dorsiflexion bilaterally was 0 to 20 degrees active and 0 to 10 degrees on passive motion. After repetition active motion did not decrease or diminish. Plantar flexion bilaterally was 0 to 20 degrees active and 0 to 40 degrees passive. The examiner noted bilateral ankle sprains with history of fractures which were not confirmed on remote or current X-rays. Id.  

Next, the Veteran was afforded a VA examination in April 2005. The Veteran reported increased bilateral ankle pain. See April 2005 VA examination. The Veteran reported his ankle pain causes loss of sleep, missed work and occasional flare-ups as a result of prolonged standing, attempted running, jumping, climbing and other hard impact activities. Examination revealed no evidence of redness, increases in local heat, swelling or dislocation. Active motion on the right ankle dorsiflexion was from 0 to 15 degrees and passive was 0 to 20 degrees with the Veteran reporting significant discomfort throughout. Plantar flexion of right ankle was 0 to 35 degrees active and 0 to 40 degrees passive. Tenderness was reported throughout the ankle joint. Left ankle dorsiflexion was 0 to 10 degrees active and passive was 0 to 20 degrees with increased discomfort throughout. Plantar flexion of the left ankle was 0 to 20 degrees active, passive was 0 to 35 degrees with increased discomfort throughout. Bilateral ankle sprain and degenerative joint disease of the right ankle was noted, and while the examiner noted tenderness there was no indication of a reduction of range of motion in the ankles. Id. 

Then, the Veteran was afforded a VA examination in August 2006. The Veteran reported ongoing bilateral ankle pain. See August 2006 VA examination. The Veteran reported increased pain with walking for more than 10 minutes and standing for more than 15 minutes. He reported being unable to run or jump and experiencing flare-ups 5 to 6 times a week lasting about an hour, which were relieved by elevating his ankles. On examination no swelling, redness or dislocation was noted. Range of motion of dorsiflexion was bilaterally 0 to 20 degrees, with no pain. Plantar flexion range of motion bilaterally was 0 to 45 degrees with no painful motion. After repeated testing with active and passive motion no fatigue, impaired endurance or weakened movement was noted.  X-rays noted right ankle status post sprain and mild plantar calcaneal spur, and no limitation of motion. X-rays also showed a left ankle status post sprain with no limitation of motion. Id.

Next, the Veteran was afforded a VA examination in September 2008. The Veteran reported increased pain in his ankles in the last several years which results in trouble sleeping secondary to the pain. See September 2008 VA examination. The Veteran reported his ankles are frequently giving out resulting in falls. The Veteran reported stiffness, swelling and a sense of instability and use of a cane and brace.  He reported driving for long periods of time can be uncomfortable due to acceleration. The Veteran denied recent flare-ups. On examination his gait was very slightly wide-based and antalgic on the right. No ankle edema or swelling was noted.  Tenderness on palpation was noted. Bilateral ankle dorsiflexion was to 10 degrees with pain at 25 degrees short of neutral dorsiflexion on the right and at neutral dorsiflexion on the left. Bilateral plantar flexion was to 30 degrees with pain at end range of motion. Bilateral ankle eversion was bilaterally 10 degrees with pain at 5 degrees. After repetition there were no changes in range of motion, and no additional range of motion loss due to painful motion, weakness, impaired endurance, incoordination or instability. Id.  

In addition, the Veteran was afforded a VA examination in December 2011. The Veteran reported regularly using a cane for balance and pain relief. See December 2011 VA examination. The Veteran reported falling, leg weakness, and increased ankle pain when going down stairs. Occasional swelling in the anteromedial aspect of ankles, and flare-ups with sharp pain were noted regardless of functional activity. Examination noted no locking of the ankles but there was chronic instability which resulted in inversion injuries 3 times in 6 months. No edema, coolness or peripheral vascular changes were noted. There was noted calcaneal valgus bilaterally of at least 5 degrees due to Achilles tendon contracture with lateral alignment of the Achilles. Range of motion was dorsiflexion bilaterally to 2 degrees with pain starting at 10 degrees short of neutral dorsiflexion and 2 degrees short of neutral with pain at 12 degrees shy of neutral dorsiflexion. Plantar flexion bilaterally was to 40 degrees with pain at 20 degrees bilaterally. There were 20 degrees of eversion on the right and 10 degrees on the left, and 40 degrees of inversion on the right and 20 degrees on the left. With repetitive use no additional loss of range of motion was noted. X-rays noted minimal bilateral calcaneal spurs and bilateral Achilles tendon contractures, and chronic bilateral ankle sprains. As to occupational impairment the examiner noted the Veteran was limited to standing or walking for 15 minutes, and was unable to climb ladders, stairs or squat on a regular basis. Id.

Then, the Veteran was afforded a VA examination in October 2012. The Veteran reported being able to stand for up to 15 minutes, and pain descending stairs, occasional swelling, and chronic instability. See October 2012 VA examination. The examiner found the Veteran's Achilles tendon contractures were less likely than not proximately due to or the result of his bilateral ankle or foot sprains. Flare-ups occur and are experienced as sharp pain and a sense of laxity, which leads to inversion injuries on a frequent basis. Examination noted bilateral localized tenderness, bilateral laxity, no akylosis of the ankle and/or tarsal joint, and no malunion of calcaneous or talus. Prior bilateral stress fractures of the lower extremities were noted. Range of motion of right ankle of plantar flexion was 30 degrees with pain at 20 degrees. Dorsiflexion of the right ankle was to 0 degrees. Left ankle plantar flexion was to 40 degrees with pain at 20 degrees. Left ankle dorsiflexion was to 0 degrees. Repetitive use noted functional loss with less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing. Muscle strength was 5/5. Joint stability testing noted bilateral laxity. No ankylosis was noted. The examiner attributed the Veteran's plantar flexion (Achilles) contractures to immobility and decreased weight bearing as a result of his lumbar back condition. The examiner noted the Veteran's ankle condition impacts his ability to work as he has limited standing tolerance, unable to run, and can navigate stairs one flight or less.  Id.

Lastly, the Veteran was afforded a VA examination in February 2016. The Veteran reported pain when walking for more than 15 minutes, and falling as a result of his ankles giving out. See February 2016 VA examination.  Flare-ups were reported as sharp pain and a sense of laxity which leads to inversion injuries on a relatively frequent basis. Range of motion for the right ankle was dorsiflexion 0 to 5 degrees and plantar flexion 0 to 30 degrees. Range of motion for the left ankle was dorsiflexion of 0 to 5 degrees and plantar flexion 0 to 40 degrees. Pain was noted on weight bearing with localized tenderness but no functional loss was noted. On repetitive use testing there was pain and lack of endurance after three repetitions. Right and left ankle muscle strength testing was 5/5. No ankylosis of the left or right ankle was noted. Joint instability was noted bilaterally. It was noted the Veteran frequently used a cane and walker. 

The examiner noted the Veteran is able to perform sedentary employment that allowed for frequent reposition, as he is unable to perform heavy exertional work that involves bending, stooping, lifting, prolonged standing or sitting. The examiner attributed the Veteran's physical limitations to multiple medical conditions, specifically his back with radicular symptoms. Id.  
 
There is no evidence that the VA examiners were not competent or credible, and as the examination reports were based on accurate facts and objective examinations of the Veteran, these are entitled to significant probative weight in determining the severity of the Veteran's right and left ankle disabilities during the course of the appeal. Nieves-Rodriguez, 22 Vet. App. 295.

VA treatment, private treatment and SSA records have been associated with the claims file. January 2004 VA treatment records note the Veteran was fitted for ankle supports to promote neutral ankle positioning. See January 20, 2004 VA treatment record. 

August 2004 treatment records note bilateral ankle pain described as aching and throbbing. See August 6, 2004 podiatry attending consult. The Veteran reported ongoing weakness and instability.  Post-traumatic DJD was noted. Range of motion was normal, with some pain with palpation of lateral ligaments. No ligamentous laxity was noted and muscle strength was 5/5. Id. September 2004 treatment records note the Veteran reported frequent pain while working which prohibited prolonged standing, running, jumping and climbing. See September 14, 2004 VA treatment record. 

Then, September 2005 physical therapy treatment records note instability of ankles leading to frequent loss of balance, especially on uneven surfaces. See September 14, 2005 physical therapy results. May 2007 treatment records note daily bilateral ankle pain and the Veteran reported only being able to stand for 5 to 10 minutes and walk one block before he experiences pain. See May 22, 2007 primary care outpatient note. September 2008 treatment records note ongoing ankle pain and weakness that results in frequent falls. 

September 2011 treatment records noted the Veteran uses a cane daily for pain, especially his bilateral ankle pain. See September 21, 2011 treatment note. 

Private treatment and SSA records have also been associated with the claims file. March 2003 treatment records note the Veteran reported chronic ankle pain. Examination revealed no obvious structural abnormalities, and the Veteran exhibited adequate motion in dorsiflexion and plantar flexion bilaterally. Tenderness was noted on palpation of the anterior ankle joint. See March 4, 2003 private treatment record. August 2005 treatment records note the Veteran reported only being able to stand for 10 minutes. See August 16, 2005 private treatment record. August 2005 treatment records also note the Veteran is unable to stand or walk for more than 15 minutes. 

November 2007 private treatment records note full range of motion in bilateral ankles. No swelling was noted but tenderness was reported in his ankles and feet. The examiner recommended that the Veteran should limit bending, stooping, squatting, and kneeling to less than 3 hours a day. Walking and standing should be limited to less than 30 minutes per day. See November 15, 2007 occupational consultation report. 

In addition, the Board notes the Veteran's representative in his December 2016 post-remand brief alleges that the Veteran's disabilities have worsened since the most recent VA examination. Specifically, the representative contends the Veteran's disability is worse than originally rated and evidence is too old to evaluate the state of the condition. The Board notes the representative's contentions, that his disabilities have worsened since his February 2016 VA examination and his claim should be granted based on the benefit of the doubt. However without specific evidence regarding the worsening of his disabilities the Board finds that remand for new VA examinations is not warranted.  Further, VA benefits may not be granted based on speculative opinions.  The statement of the representative is unsupported, generic in nature and the evidence is not old.  Lastly, the benefit of the doubt rule is for application when the evidence is in equipoise, which occurs only when there is an approximate balance between the positive and negative evidence.  38 C.F.R. § 3.102 (2016). That evidence must be both competent and credible. Here, there is no such balance of evidence.  

Based on the lay and medical evidence of record, the Board finds that a 20 percent rating for the Veteran's right ankle disability and a 20 percent rating for his left ankle disability is warranted for the entire period on appeal, but no higher. During this period the Veteran has stated that his left and right ankle disabilities have worsened and been manifested by pain, instability and difficulty walking and standing for long periods of time. The Veteran is competent to testify to such lay observable symptomatology. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, such lay evidence, even when accepted as accurate, does not establish a level of disability contemplated by a higher evaluation. VA and private treatment records note ongoing weakness, pain stiffness and instability. Accordingly a 20 percent rating under Diagnostic Code 5271 is warranted for the entire period on appeal. 

As noted above, a 20 percent rating is the maximum rating assignable under Diagnostic Code 5271. The Board has also considered whether higher evaluations are available under other provisions of the code. However, the Veteran's right and left ankle sprains status post injury have not shown to involve any other factor that would warrant evaluation of the disability under other provisions of the rating schedule. Specifically, the Veteran is not shown to have ankylosis of the ankle to warrant an evaluation under Diagnostic Code 5270. See 38 C.F.R. § 4.71a. VA examinations, treatment records and private treatment records are absent for evidence of ankylosis. In addition, there is also no evidence of ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy to warrant ratings under Diagnostic Codes 5270-5274. Id.  

Diagnostic Code 5273 pertains to malunion of os calcis or astragalus, which has not been shown at any time during the claim. Finally, as there is no evidence that the Veteran's right or left talus bone has been removed, Diagnostic Code 5274 for astragalectomy is not applicable. Thus, the Veteran is not entitled to increased or additional ratings under Diagnostic Codes 5270, 5272, 5273, or 5274.

In addition, as noted above, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination. See DeLuca, 8 Vet. App. at 202; see also 38 C.F.R. §§ 4.40, 4.45, 4.59. Here, VA examinations in April 2005, August 2006, and December 2011 found that repetition on the range of motion did not cause any additional limitation in degree. The Board notes that the October 2012 VA examination noted functional loss with less movement than normal and pain on movement after repetitive use which has been considered in the current rating. Consequently, a higher rating is not warranted on this basis.

 All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against increased ratings in excess of 20 percent for the Veteran's service-connected right and left ankle disabilities. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3.  For these reasons, the claims are denied.

B. Right & Left Foot Sprain from November 21, 2003 Forward 

The Veteran contends he is entitled to a compensable rating for his right foot sprain of the mid-foot and calcaneal spur and left foot sprain of the mid-foot and calcaneal spur prior to October 15, 2012, and a rating in excess of 10 percent from October 15, 2012 forward. The Board will address the ratings for the entire period on appeal, as herein; the Veteran is granted a 10 percent rating for the right and left foot sprain of the mid-foot calcaneal spur prior to October 15, 2012. As the analysis for the right and left foot are near identical the Board will address these claims together for the sake of brevity, applying all pertinent Diagnostic Codes. 

Prior to October 15, 2012 the Veteran's right and left foot sprain and mid-foot calcaneal spur were each rated as noncompensable. As a result of an August 2013 extraschedular evaluation the Veteran's left and right foot disability was revaluated and assigned a 10 percent evaluation for each foot by the AOJ in a December 2015 rating decision.  From October 15, 2012 forward, the Veteran's right foot sprain with DJD and his left foot residuals status post injury have each been each rated as 10 percent disabling under 38 C.F.R. § 4.71a Diagnostic Code 5284 (2016). 

Here, the Board finds that a 10 percent rating for right foot sprain with DJD and a 10 percent rating for the left foot sprain is warranted for the entire period on appeal. As such a 10 percent rating for right foot sprain is granted prior to October 12, 2015. In addition, a 10 percent rating for left foot sprain is granted prior to October 12, 2015. The Board finds that based on the evidence of record, the preponderance of the evidence is against finding that a rating in excess of 10 percent for the Veteran's right foot sprain and a rating in excess of 10 percent for his left foot sprain is warranted. 

Diagnostic Code 5284 provides ratings for residuals of other foot injuries. Moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and, severe residuals of foot injuries are rated 30 percent disabling. A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling. 38 C.F.R. § 4.71a.

The words "moderate," "moderately severe," and "severe" are not defined in the VA Schedule for Rating Disabilities. Furthermore, the use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue. Rather, all evidence must be evaluated in arriving at an appropriate rating that would compensate the veteran for losses such as impairment in earning capacity and functional impairment. 38 C.F.R. §§ 4.2, 4.6.

The Veteran was afforded a VA examination in April 2005. The Veteran reported ongoing bilateral foot pain. See April 2005 VA examination. The Veteran reported difficulty standing due to his foot pain, and reported increased pain with prolonged standing, attempted running, jumping, stair climbing and other hard impact activities. Examination revealed no evidence of redness, increases in local heat, swelling or discoloration. Examination noted no evidence of excess callus formation. Bilateral tenderness was noted; however the examiner noted no reduction in range of motion of the feet. Probable mild mid-foot degenerative joint disease in the right foot, and bilateral foot sprain was noted. Id. 

Next, the Veteran was afforded a VA examination in August 2006. The Veteran reported ongoing bilateral foot pain. See August 206 VA examination. The Veteran reported increased pain with walking for more than 10 minutes and standing for more than 15 minutes. The Veteran reported he cannot run, or jump, due to bilateral foot pain. He denied any callus formation on his feet. On examination the left and right feet showed no swelling. The examiner noted mild hallux valgus deformity on the right foot, none on the left. On manipulation there were mild tender arches on both feet. There was no fatigue, no impaired endurance and no weakened movement. On repeated toe rising and heel raising the Veteran did not evidence painful motion, fatigue or impaired endurance. Right foot mild hallux valgus deformity was noted with first metacarpal joint degenerative spur, with no limitation of motion. Left foot degenerative joint disease of the first metacarpal joint, with no limitation of motion was noted. Id. 

Next, the Veteran was afforded a VA examination in September 2008. The Veteran reported increased pain in the last several years which results in ongoing difficulty sleeping. See September 2008 VA examination. The Veteran reported ongoing right foot swelling after a recently sprained ankle. On examination he was unable to heel walk or toe walk. Tenderness on palpation was noted. Objective evidence of painful motion in the mid-foot with inversion and eversion bilaterally was noted. There was a callused area at the dorsolateral aspect of the proximal right metatarsals.  Range of motion throughout the forefoot and toes was normal bilaterally. Id.

Then, the Veteran was afforded a VA examination in December 2011. The Veteran reported regularly using a cane for balance and pain relief. See December 2011 VA examination.  Foot cramps were reported on a regular basis. The Veteran denied increased pain with his first steps after being mobile. Tenderness was noted on the right inferior and posterior to the lateral malleolus and anterior and superior to the medial malleolus. On the left tenderness was noted anterior and inferior to the medial malleolus and along the anterior joint line. X-rays noted probable pes planus bilaterally. The examiner noted no appreciable hallux valgus, bunion or hammertoes.  The examiner noted lower extremity dysesthesias and left leg proprioceptive deficits related to the Veteran's cervical stenosis. As to occupational impairment the Veteran is limited in standing and walking to 15 minutes, and would not be able to climb ladders or stairs or squat on a routine basis. Id. 

In addition, the Veteran was afforded a VA examination in October 2012. The Veteran reported difficulty driving due to ongoing foot pain. See October 2012 VA examination. The examiner noted the Veteran is limited to 15 minutes of standing or walking, and he is unable to climb ladders or stairs or squat on a routine basis. The examiner found the Veteran's bilateral pes planus is less likely than not proximately due to or the result of his bilateral ankle or foot sprain. The examiner attributed the Veteran's bilateral pes planus to his Achilles shortening which caused altered subtalar alignment, which developed as a result of the Veteran's lumbar spine disability. The Veteran has pain on use of his feet, calluses, and no swelling on use was noted. The examiner noted bilateral calcaneal spurs. The examiner noted the Veteran's bilateral foot disability impacts his ability to work and result in difficulty standing and squatting. Id. 

Lastly, the Veteran was afforded a VA examination in February 2016. The Veteran reported no changes in the status of his feet and that he continued experiencing ongoing foot pain. The examiner noted the Veteran had developed pes planus as a consequence of Achilles shortening causing altered subtalar alignment, which was not a result of his service-connected bilateral ankle and foot strains. Pain on use of his feet was noted bilaterally, with callouses, and ongoing tenderness. The examiner noted ongoing bilateral pain contributed to functional loss with pain on weight-bearing, disturbance of locomotion, and interference with standing. There was no evidence of hammer toe, hallux valgus, hallux rigidus, clawfoot or malunion/ nonunion of tarsal or metatarsal bones. The examiner noted the Veteran reports an inability to stand for a prolonged duration due to ankle and foot pain, however this is not solely due to his feet and ankles and other medical issues including back pain impact this. The examiner noted the Veteran's bilateral foot disability does not impact his ability to perform any type of occupational task. Id. 

There is no evidence that the VA examiners were not competent or credible, and as the examination reports were based on accurate facts and an objective examination of the Veteran, these are entitled to significant probative weight in determining the severity of the Veteran's bilateral foot disabilities during the course of the appeal. Nieves-Rodriguez, 22 Vet. App. 295.

VA treatment, private treatment and SSA records have been associated with the claims file during this period on appeal. December 2003 treatment records note increased foot pain with weight bearing activities. See VA physical therapy note December 5, 2003. 

In August 2004 the Veteran reported bilateral foot pain, and was given foot orthotics several months ago but reported these were not helpful. See August 26, 2004 podiatry treatment note.  September 2004 treatment records note the Veteran reported frequent pain while working which prohibited prolonged standing, running, jumping and climbing. See September 14, 2004 VA treatment record. 

March 2007 treatment records note the Veteran reported trouble walking due to bilateral foot pain. See March 27, 2007 VA treatment record. September 2011 treatment records noted the Veteran uses a cane daily for pain, including bilateral foot pain. See September 21, 2011 treatment note. 

Private treatment records have been associated with the claims file. August 2005 treatment records noted the Veteran reported only being able to stand for 10 minutes. See August 16, 2005 private treatment record. August 2005 treatment records also note the Veteran is unable to stand or walk for more than 15 minutes. Id. November 2007 private treatment records note tenderness reported in his ankles and feet. The examiner recommended that the Veteran limit bending, stooping, squatting, and kneeling to less than 3 hours a day. Walking and standing should be limited to less than 30 minutes per day. See November 15, 2007 occupational consultation report. 

In addition, the Board notes the Veteran's representative in his December 2016 post-remand brief alleges that the Veteran's disabilities have worsened since the most recent VA examination. Specifically, the representative contends the Veteran's disability is worse than originally rated and evidence is too old to evaluate the state of the condition. The Board notes the representative's contentions, that his disabilities have worsened since his February 2016 VA examination and his claim should be granted based on the benefit of the doubt. As noted earlier, the Board rejects the request for a new examination.  Lastly, the benefit of the doubt rule is for application when the evidence is in equipoise, which occurs only when there is an approximate balance between the positive and negative evidence.  38 C.F.R. § 3.102 (2016). That evidence must be both competent and credible.  

Based on the lay and medical evidence of record, the Board finds that the Veteran's right foot sprain of mid-foot and calcaneal spur and left foot sprain of the mid-foot and calcaneal spur does not more nearly approximate the level of severity contemplated by a 20 percent rating, as at no point during the period on appeal has the evidence shown a 20 percent rating is warranted. The Board notes the Veteran's contentions regarding his increased pain which is exacerbated by prolonged standing, walking, squatting and jumping. The Veteran is competent to testify to such lay observable symptomatology. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, such lay evidence, even when accepted as accurate, does not establish a level of disability contemplated by a higher evaluation. In considering, which disability evaluation shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Based on the evidence of record a 10 percent rating is warranted for the entire period on appeal for the right and left foot disability. 

In order to warrant a higher 20 percent rating, there must be moderately severe foot injuries. In this case, however, there has not been moderately severe injuries of the left and right foot. The Board notes that VA and private treatment records have indicated limitations have been placed on the Veteran's walking and standing and the Veteran consistently reported ongoing foot pain. The VA examiner in February 2016 noted ongoing pain and tenderness and the Veteran had developed pes planus as a consequence of Achilles shortening causing altered subtalar alignment, which was not a result of his service-connected foot strains. The examiner noted the Veteran reports an inability to stand for a prolonged duration due to ankle and foot pain, however this is not solely due to his feet and ankles and other medical issues including back pain significantly impact this. The examiner noted the Veteran's bilateral foot disability does not impact his ability to perform any type of occupational task. Id. As such, the Board finds the Veteran's bilateral foot disabilities are moderate, and do not rise to the level of moderately severe warranting a 20 percent rating. While the Veteran reports ongoing pain and discomfort and difficulty standing and walking the VA examiners have not attributed these symptoms solely to his service-connected bilateral foot disabilities. 

No additional higher or alternative ratings under different Diagnostic Codes for the left and right foot can be applied during this period, as none of the remaining Diagnostic Codes are applicable. 38 C.F.R. § 4.71a, 5276-5284. The evidence does not indicate in the right or left foot weak foot, claw foot, hallux valgus, hallux rigidus, hammertoes, or malunion or nonunion disorders involving the foot. See 38 C.F.R. § 4.71a, Diagnostic Codes, 5276-84.

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against increased ratings in excess of 10 percent for the Veteran's service-connected left foot sprain and right foot sprain. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claims are denied.

IV. Extraschedular Consideration

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The Board notes that this case was previously referred for extraschedular consideration in June 2010 and June 2013. A June 2010 decision and August 2013 decision regarding extraschedular consideration are of record. The Board will again consider whether an extraschedular evaluation is currently warranted. 

The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.  

The first Thun element is not satisfied here. The Veteran's right and left ankle disabilities are manifested by pain, difficulty walking and standing for prolonged periods, difficulty jumping, squatting and instability.  The Veteran's right and left foot disabilities are manifested by pain and difficulty standing, walking, jumping and squatting. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedules, and the increased ratings herein, as part of the rating schedule for musculoskeletal disabilities. See 38 C.F.R. § 4.71a, Diagnostic Code 5271, 5284. For all musculoskeletal disabilities, the rating schedules for the Veteran's ankle and foot disabilities contemplates functional loss, which may be manifested by, for example, decreased, or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37. 

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describes the Veteran's disability picture. While some of the Veteran's symptoms are not directly contemplated by the rating criteria, such as pain and limitations on standing and walking, they are inherently contemplated by the criteria. The Veteran's limitations on sitting and standing are in part attributable to his bilateral ankle and bilateral foot sprains status post injury taken into account in assigning the Veteran's disability ratings based on limitation of motion. 38 C.F.R. §§ 4.45, 4.59, 4.71a, Diagnostic Code 5271, 5284. In short, there is nothing exceptional or unusual about the Veteran's bilateral ankle and bilateral foot disabilities because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, referral for extraschedular consideration is not warranted.

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014). In this case, the Veteran is service-connected for major depressive disorder rated at 50 percent, residual left ankle sprain status post left ankle injury rated at 20 percent, as granted  in part herein, residual right ankle sprain status post right ankle injury with degenerative joint disease rated at 20 percent, as granted in part herein, residual right foot sprain with degenerative joint disease of right mid-foot with calcaneal spur rated at 10 percent as granted herein, and residual left foot sprain status post injury rated at 10 percent as granted herein. The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

VI. TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. See 38 C.F.R. § 4.16. A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." See 38 C.F.R. §§ 3.340(a)(1), 4.15.

TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of either (1) a single service-connected disability ratable at 60 percent or more, or (2) two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is a sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16 (a). For the purposes of determining rating level, disabilities resulting from a common etiology or affecting a single body system are considered a single disability. 38 C.F.R. § 4.16 (a). 

Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. See 38 C.F.R. § 4.16 (b). The Board does not have the authority to assign an extraschedular TDIU in the first instance. Bowling v. Principi, 15 Vet. App. 1 (2001). Rating boards will refer to the Director of the Compensation Service for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16 (a).

The Board may review the decision of the Director with regard to entitlement to a TDIU under 38 C.F.R. § 4.16 (b) and make an independent determination on this matter. See Anderson v. Shinseki, 22 Vet. App. 423 (2009). The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed. 38 C.F.R. § 4.16 (b).

If a sufficient rating is present, then it must be at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of that disease. See 38 C.F.R. § 4.16 (a). The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). The issue is not whether the Veteran can find employment generally, but whether the Veteran is capable of performing the physical and mental acts required by employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose, 4 Vet. App. at 363.

Since September 20, 2005, the Veteran has been service-connected for major depressive disorder rated as 50 percent disabling. In addition, as granted herein, the Veteran has been service-connected for left ankle sprain status post left ankle injury rated as 20 percent disabling, right ankle sprain status post right ankle injury with DJD rated as 20 percent disabling, right foot sprain with DJD of right mid-foot and calcaneal spur rated as 10 percent disabling, and left foot sprain status post injury rated as 10 percent disabling. As such, the Veteran has had a combined evaluation of 70 percent or higher. 

Based on the Veteran's major depressive disorder, bilateral ankle and bilateral foot disabilities the Board finds the Veteran is factually unable to engage and maintain substantially gainful employment. The Board recognizes that this appeal has been ongoing for a long time, and the Veteran did not previously meet the schedular criteria for TDIU and the case was referred for extraschedular consideration in June 2010 and June 2013. Presented with the updated Social Security Administration (SSA) determination that the Veteran has been disabled since March 18, 2008 in part due to his service-connected affective/anxiety disorder and numerous documents reflecting his inability to secure or follow substantially gainful employment in occupations which he had experience supports that the Veteran is unable to engage and maintain substantially gainful employment as a result of his service-connected disabilities. 

The Board notes evidence of record suggests the Veteran's ability to engage in very sedentary employment that allowed for frequent repositioning. See February 2016 VA examination. Additionally, the February 2016 VA examiner noted the Veteran would work best in an environment where he could perform tasks alone, or with few people, provided these were routine tasks.  However, we recognize the Veteran has no such experience, engaging in sedentary employment. Additionally, the Veteran's prior employment involved physical exertion and working directly with others in the maintenance and corrections fields.  Further, the Veteran has consistently reported difficulty driving in part due to his service-connected bilateral foot and ankle disabilities and trouble accelerating due to ongoing pain. The Board questions whether the Veteran could safely drive to an occupation. 

The Board notes the Veteran has previously reported that he owned a family business with his children in which they own and rent out real estate. See December 31, 2008 VA treatment note. However, owning real estate and collecting rental income is not employment. Thus, even if the Veteran continues to own real estate as part of a family business the Board does not find this to be employment.  

The Board has considered the June 2010 and June 2013 Central Office determinations as to extraschedular TDIU and disagrees with the Director's opinions and findings, as the evidence demonstrates the Veteran is unable to obtain or maintain sustainably gainful employment. As such, entitlement to TDIU is warranted.   


ORDER

Entitlement to a 20 percent rating for left ankle sprain status post left ankle injury prior to December 15, 2011, is granted. 

Entitlement to a rating in excess of 20 percent for left ankle sprain status post left ankle injury is denied.

Entitlement to a 20 percent rating for right ankle sprain status post right ankle injury prior to December 15, 2011, is granted. 

Entitlement to a rating in excess of 20 percent for right ankle sprain status post right ankle injury is denied. 

Entitlement to a 10 percent rating for right foot sprain of the mid-foot and calcaneal spur, prior to December 15, 2012, is granted. 

Entitlement to a rating in excess of 10 percent for right foot sprain of the mid-foot and calcaneal spur is denied.

Entitlement to a 10 percent rating for left foot sprain of the mid-foot and calcaneal spur prior to December 15, 2012, is granted.

Entitlement to a rating in excess of 10 percent for left foot sprain of the mid-foot and calcaneal spur is denied. 

Entitlement to TDIU is granted, subject to regulations applicable to the payment of monetary benefits and subject to the last day of employment. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


